Citation Nr: 0738694	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish that the appellant has basic eligibility for 
Department of Veterans Affairs death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and other witnesses


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This appeal is from an August 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which determined the 
appellant is ineligible for VA benefits because her decedent 
husband did not have qualifying military service.  The 
appellant's husband, whose name and identifying number appear 
above, died in November 1986.  

In April 2003, the Board of Veterans' Appeals (Board) 
affirmed the RO decision.  The appellant appealed from the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which vacated and remanded the 
Board's decision in May 2006.  

In April 2007, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  In April 1999, the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits 
because her spouse was not shown to have had active military, 
naval, or air service, and was not an individual or a member 
of a group considered to have performed active military, 
naval, or air service.

2.  Additional evidence submitted since the April 1999 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final April 1999 determination, 
wherein the RO determined that the appellant's spouse did not 
have status as a veteran and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits, is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2007 that fully addressed all 
four notice elements.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  The claim was readjudicated in a July 2007 
supplemental statement of the case.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  At her hearing 
at the RO in August 2001, the hearing officer explained to 
the appellant that her claim was denied because her husband 
had no valid military service and that she had to submit new 
and material evidence to reopen the claim.  The notice letter 
provided to the appellant in May 2007 also explained the 
basis for the prior denial, i.e., that certification from the 
National Personnel Records Center (NPRC) showed that her 
spouse had no valid military service, and included the 
criteria for reopening a previously denied claim and the 
various types of evidence needed from her to reopen.  She was 
notified that she should submit copies of the veteran's DD 
214, or other separation papers.  She was informed that this 
evidence would require no further verification from the 
service department if it met criteria listed for the 
appellant in that letter.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
claim that were found insufficient in the previous denial.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the appellant in this regard was sent in 
October 2007.  The appellant did not respond.  Further, as 
the claim is denied, she is not prejudiced by any timing 
failure of the notice as to the downstream issues of the 
rating assigned and effective date of award.

Additionally, any notice defect with respect to establishing 
the element of veteran status in this case would be non-
prejudicial error, as an appellant who is currently 
ineligible for VA benefits as a matter of law based on the 
NPRC's refusal to certify service is not prejudiced by lack 
of notice.  See Palor v. Nicholson, No. 04-0555 (U.S. Vet. 
App. Jun 29, 2007).

As to assisting appellant, she has been afforded two RO 
hearings.  There is no indication of any relevant records 
that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion would 
substantiate this claim, which has been denied because of a 
lack of qualifying service.  Therefore, in this particular 
case, the RO has provided the appellant with all notice and 
assistance required by the VCAA.

Because it has not been established that the appellant's 
husband was a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2007).  
This case hinges on whether the appellant's husband has 
recognized service to be considered a "veteran," and in this 
regard the service department has verified that he did not 
have the requisite service. 

Although there is evidence showing that the appellant's 
spouse had varying dates of birth, additional efforts to 
verify his service are not warranted.  Although the date of 
birth is one element used in an APERSCOM search, it is not 
the critical element.  As discussed by the VA service center 
manager in October 2002 and July 2007 memoranda, APERSCOM's 
search of military records primarily uses the service 
member's name.  

VA has satisfied its duties to inform and assist the 
appellant in this case. Further development and further 
expending of VA's resources are not warranted.


New and material evidence

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2007).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id. 
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2007).

On April 28, 1999, the RO issued a decision letter informing 
the appellant that her husband did not have the required 
military service.  The appellant did not appeal this 
determination.  Accordingly, the April 1999 decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200 (2007).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29 2001); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  Therefore, the amendment is not applicable to the 
appellant's claim, as she filed her claim to reopen in April 
2001.

Evidence of record at the time of the April 1999 decision 
included the following:  In May 1998 correspondence, the 
appellant requested VA dependency compensation or death 
pension benefits. She forwarded for the record a July 1993 
certification form apparently by the Armed Forces of the 
Philippines referencing her late husband's service dates 
between 1941 and 1946.

In July 1998, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (including Death Compensation if Applicable), in which 
she reported that her late husband had served on active duty 
from December 1941 until February 1945.  She indicated that 
they had been married in February 1965, and that her husband 
had died in November 1986.  

In correspondence from the RO dated in September 1998, the 
appellant was advised that in order to be entitled to DIC, 
she must provide evidence that a disability of service origin 
resulted in her spouse's death, or materially contributed to 
or hastened his death, and she was given an opportunity to 
provide and identify that evidence.

In November 1998, the appellant provided evidence for the 
record including a marriage certificate, medical certificates 
and a death certificate, reflecting that the appellant's 
spouse died in November 1986.

The record contained a VA Form 21-3101, Request for 
Information, which was sent to the U.S. Army Reserve 
Personnel Center (ARPERCEN) in December 1998 in order to 
verify the status of service of the appellant's spouse, from 
December 1941 to February 1945.  In January 1999, a reply was 
received, indicating that the subject had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

Pursuant to correspondence from the RO dated in January 1999, 
requesting valid proof of marriage, the appellant forwarded a 
marriage certificate and joint affidavit in March 1999.

In April 1999, the appellant was notified by the RO that 
entitlement to VA benefits was dependent upon a finding that 
by United States Army that an individual had valid military 
service in the U. S. Armed Forces.  She was notified that the 
ARPERCEN had conducted a thorough search of their records, 
but had determined that the appellant's spouse had no valid 
military service.  The RO therefore determined that the 
appellant had no legal entitlement to VA benefits.  The 
appellant did not appeal that determination and it became 
final.  

Evidence submitted subsequent to the April 1999 determination 
includes the following:  In May 2000, the appellant again 
forwarded a marriage certificate and joint affidavit.  In May 
2000 correspondence from the RO, she was advised that the 
Department of the Army had certified that her spouse did not 
have valid military service, and that on account of this 
negative certification, she was not eligible for VA benefits.

In April 2001 the appellant submitted evidence including a 
marriage certificate and a death certificate of her spouse, 
all of which were duplicates of evidence previously 
submitted. 

In May 2001, the appellant was advised by the RO that her 
claim for VA death benefits had been previously denied in 
April 1999 because her spouse did not have valid military 
service in the U. S. Armed Forces.  She was advised that she 
must submit new and material evidence in order to reopen the 
claim.

In June 2001, the appellant submitted evidence including a 
June 2001 medical statement indicating that the appellant 
spouse's was treated for malaria and hypertension from 1946- 
1949, as well as duplicate copies of his death certificate 
and a marriage certificate.

The appellant presented testimony a hearing held at the RO in 
August 2001 at which time she stated that her husband was 
treated from 1946 to 1949 for hypertension.  The appellant 
presented a witness, Dr. V., who indicated that he had 
treated her spouse in 1946 for conditions including 
hypertension and malaria.  The appellant also submitted a 
document from the Philippine Veterans Bank as well as a (non- 
VA) document showing that her spouse was entitled to 
educational benefits from a school in the Philippines.   

The appellant also submitted a July 1993 pay certification 
from the Armed Forces of the Philippines referencing service 
dates between 1941 and 1946, which was a duplicative of 
evidence previously submitted.  In August 2001, the appellant 
was informed by the RO that new and material evidence had not 
been submitted to reopen her claim, and the same was decided 
in a January 2002 statement of the case.  In February 2002, 
the appellant submitted her spouse's death certificate and 
medical statements.  

In September 2002, the appellant presented testimony at a 
second RO hearing.  She and two other witnesses attested that 
her spouse was a veteran of World War II.  At the hearing, 
she submitted a certification from the Office of the Adjutant 
General of the Armed Forces of the Philippines dated in July 
2002, purporting to establish that her spouse had valid 
military service.  

In an October 2002 memorandum for the file, it was noted that 
the service department had certified that the appellant's 
spouse had no valid service in the U. S. Armed Forces and 
that no new evidence had been presented which would warrant a 
request for re-certification.

The appellant has also submitted a January 2007 medical 
certificate and radiology report diagnosing her various 
medical conditions.  She also submitted a duplicate copy of a 
certificate from the Office of the Adjutant General dated in 
July 2002 and an attached enlistment record.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority. 38 C.F.R. § 
3.203.  These regulations have their basis in statute, at 38 
U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992), wherein the United States Court of Appeals for 
Veterans Claims upheld the constitutionality of 38 U.S.C. § 
107(a), following the reasoning of the United States Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.

In this case, the evidence submitted since the time of the 
April 1999 determination consists of statements and hearing 
testimony by the appellant and witnesses, as well as 
affidavits, and certifications submitted by the appellant.  
Much of what the appellant has sent in since April 1999 is 
duplicative of evidence which was of record and considered at 
the time of the April 1999 RO decision, and therefore it is 
not new.  Duplicate statements or documents, by their very 
nature, may not be new and material.  38 C.F.R. § 3.156.

Since the April 1999 decision, the appellant has offered new 
evidence consisting of hearing testimony of the appellant and 
witnesses and documents offered at the hearings as well as 
medical documentation regarding her late spouse's conditions.  
However, of the new evidence the Board is unable to identify 
any material evidence which because bears relevance to the 
issue in this case.  Clearly, the evidence presented at the 
August 2001 hearing, consisting of a document from the 
Philippine Veterans Bank as well as a (non-VA) document 
showing that the appellant's spouse was entitled to 
educational benefits from a school in the Philippines, are 
not material to the claim here at issue.  The testimony of 
the appellant and two witnesses to the effect that her spouse 
had qualifying military service as a veteran is also 
immaterial, inasmuch as only "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In sum, none 
of this newly submitted evidence bears directly and 
substantially upon the matter under consideration, which is 
basic eligibility for VA benefits.  Such an issue turns upon 
the nature of the military service as recognized by law.

The appellant has also submitted a certification from the 
Office of the Adjutant General of the Armed Forces of the 
Philippines purported to establish that her spouse had valid 
military service with the USAFFE.  However, this evidence is 
not material inasmuch as the document submitted by the 
appellant in support of the claim fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as it is not an official document of the appropriate 
U.S. service department.  Therefore, this document may not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  As such, it is not new and 
material evidence.

The appellant has also submitted a January 2007 medical 
certificate and radiology report diagnosing her various 
medical conditions.  She also submitted a duplicate copy of a 
certificate from the Office of the Adjutant General dated in 
July 2002 and an attached enlistment record.  The medical 
records are immaterial since they reflect medical conditions 
of the appellant and thus are not pertinent to this claim.  
The certificate is a duplicate of evidence previously 
received.  The attached enlistment record is not material 
since it is redundant, and fails to satisfy the requirements 
of 38 C.F.R. § 3.203.  

The appellant has argued that the claim should be reopened 
because the information that was submitted top ARPERSCOM may 
have been incorrect as to the birth date of her husband.  The 
appellant has stated that the date is inconsistent with the 
date listed her husband's age on the marriage certificate and 
on the death certificate, and that on the certificate from 
the Office of the Adjutant General, a different date of birth 
is listed.  However, as discussed above, this is not new and 
material evidence since the date of the veteran's birth is 
not a critical element in determining if the veteran had 
valid military service.  An October 2002 VA Memorandum notes 
that the search utilized for records included the veteran's 
name, and service number as well as the date of birth and the 
place of birth.  The different date of birth does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The appellant has also argued that the marriage certificate, 
death certificate and the certification from the Philippines 
Army constitute new and material evidence since they were not 
before the RO at the time of the April 1999 decision.  
However, the record shows that the marriage certificate and 
the death certificate were received in November 1998, and the 
certificate from the Philippines Army was received in May 
1998.  Thus these records were part of the record when the 
April 1999 decision was made.  

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to basic eligibility for VA death benefits. 38 
C.F.R. § 3.156(a).  Furthermore, there is no contention that 
the service, a critical element, as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  For these reasons, the Board concludes that 
the appellant has not presented new and material evidence to 
reopen the claim of basic eligibility for VA death benefits.  
As new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA death 
benefits, the claim may not be reopened.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen the previous finally denied claim of basic 
eligibility for VA death benefits, the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


